DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/15/2022. In response to the argument that the reasons relied on for holding that the inventions are either independent or distinct is “a mere statement of conclusion”, the inventions are independent or distinct, each from the other because Inventions I, Il, and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions are unrelated because Group I involves a system of blocks that are assembled to build structures “with the same versatility that alphabets write words and stories”, Group Il involves a building system comprising cubes and cylinders for table, sidewalks, and bookcases, and Group Ill involves a set of shapes comprising mathematically defined shapes “that break down the reality comprised of structures useful for human habitation”, such different inventions being unrelated at because of the significantly different mode and effect of the systems/shapes claimed. 
Claim Objections
Claim 1 is objected to because of the following informalities:
At line 1, “comprising” should be --comprising:--.
At line 2, “enable them to assemble” should be --enable the blocks to assemble--. 
At line 5, “blocks” should be --the blocks--.
At line 13, “where the basic cylindrical shape of the blocks has one protruding side on one end of the cylinder” should be --wherein the basic cylindrical shape of the blocks comprises one protruding side on one end of the cylinder--.
Appropriate correction of these and all similar informalities is required.
Specification
Applicant’s substitute specification dated 8/22/2021 is entered. 
The disclosure is objected to because the Detailed Description of the Invention section does not reference the relevant reference numerals.
The disclosure is objected to as follows. Examiner notes that this is just a brief example of the informalities, all of which must be corrected. 
1)	“Figs. 1A through N are different views of the Invention” is an insufficient description of the view types at least because it is unclear what is different about the views. 
2)	“FIG. 2 is a view of the Invention with one half of the Invention cut off for clarity” is an insufficient description because it is unclear what is different about the views. 
3)	“FIG. 3 is a cutout view of the bottom of the cylinder shape of the Invention” does not describe Figs. 3A to 3G. In addition, where is the cutout plane?
4)	“FIG. 4 is a cutout view of the top of the cylinder shape of the Invention that has the hook/knob shape” is an insufficient description because it is unclear what structure comprises the “hook/knob shape”. 
5)	“FIG. 5A is a wireframe view of a simplified version of the Invention for clarity. FIG. 5B is a solid view of that same area from a different vantage point for clarity” is an insufficient description because it is unclear how a “wireframe” view adds clarity. See the MPEP drawing sections referenced above. 
Essentially all the drawing descriptions must be similarly corrected. 
Appropriate correction is required.
Drawings
The drawings are objected to because in a utility patent application “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings”, 37 C.F.R. 1.84 (a). The drawings submitted on 7/7/2021 and 8/22/2021 are not black and white drawings that secures solid black lines, as the drawings appear to be generally gray, pixilated, or low quality CAD drawings. See 37 C.F.R. 1.84 (l)(m) below: 
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Regarding all sectional views, improper procedure for sectional views is present throughout such views, see 37 C.F.R. 1.84 (h)((3).  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “hook/knob shape” as described in the specification at page 2.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shafts” must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patents cited.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 2-5
The claim recites blocks with a series of compact interfaces that enable them to assemble and disassemble “with a wide range of rigidities, strengths, and materials properties that include both rigid and flexible materials”, which is confusing. Do the interfaces enable the blocks to assemble and disassemble with a wide range of rigidities and strengths? Are the blocks themselves made of materials with properties that include both rigid and flexible materials? Thus, the meets and bounds of the claim are unclear. In addition, the limitation “a wide range” to describe rigidities, strengths, and materials” is unclear because the scope of rigidities, strengths, and materials claimed is unclear. Finally, if the blocks “include both rigid and flexible materials”, then the scope of the claim is unclear at least because the blocks are recited as including both non-flexible (rigid) and flexible materials.  
Lines 5 to 29
The claim recites a block system comprising blocks…”where” the blocks have various claimed structure. The term “where” is vague and confusing, as it is unclear what the relationship is between the block and the corresponding claimed structure. For examination purposes, it is assumed “where” is –wherein--’. 
Lines 5 to 6
The claim recites a block system in which blocks assemble and disassemble in three-dimensional space to build objects and structures “with the same versatility that alphabets write words and stories”, which is confusing. It is unclear how the versatility of the alphabet translates to any claimed block assembly/disassembly versatility structure. 
Lines 7 to 9
The claim recites that the blocks, to achieve compact efficient dimensions with versatile building properties, have shafts that are for knobs, poles, spheres, hooks and snaps for both rigid and flexible objects”, which is confusing. How does the blocks having shafts for knobs, poles, etc. for both rigid and flexible objects achieve compact block system “efficient dimensions with versatile building properties”, what is efficient about the dimensions, and how are the building properties versatile? The terms “efficient” and “versatile” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Lines 10 to 12
The claim recites that the blocks have a basic cylindrical shape that occupy an equilateral cube space because they are as long as they are round so that they can insert and rotate in three-dimensional space in a modular and “elegant manner”, which is confusing. The term “elegant manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Lines 13 to 14 
The claim recites that the basic cylindrical shape of the blocks comprises one protruding side on one end of the cylinder that is comprised of a knob, hook, screw and snap, that “can be inserted into itself (it is reversible)”, which is confusing. How can an article be inserted into itself? For example, a key is inserted into a lock, but a key is not inserted into itself. If the claimed knob, hook, screw and snap has some structure in which the knob, hook, screw and snap can be inserted into itself, such structure is not disclosed in the written specification or drawings. Also, it is unclear what reversibility has to do with insertion; the parenthesis must be removed from the claim. 
Lines 15 
The claim recites the limitation “the cylinder”. There is insufficient antecedent basis for this limitation in the claim, as no cylinder is previously recited. Only a block with a basic cylinder shape is previously recited.  
Lines 18-22 
The claim recites that the diameter of the protruding side and of the cavities is one half the diameter of “the cylinder itself so that cylinder blocks that are one half the size of each other can also fit into the cavities” and enable structures to be built with exponentially larger and smaller pieces in the same structure with an ease of design and ease of manual or robotic control that is not possible otherwise, which is confusing at least because of the lack of antecedent basis as described above. 
These are just examples of the indefinite claim language. As such, the meets and bounds of the claim cannot be determined. The claim is best understood considering the indefinite claim language to be drawn to a block system comprising modular, cylindrical, assemblable, rotatable blocks with interfaces, each block having a protruding side on one end of the cylinder comprising a knob, hook, screw and snap, that can be inserted into a cavity side on the opposite side of the cylinder to build a longitudinally extending block assembly, additional cavities on the cylindrical block circumference arranged orthogonally, blocks being dimensionally related such that the diameters are multiples of two.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yim (2016/0346708). 
Yim teaches a block system comprising modular, cylindrical, assemblable, rotatable blocks (the block shown in Fig. 5e) with interfaces, each block having a protruding side (“coupling protrusion”) on one end of the cylinder comprising a knob, that can be inserted into a cavity side (“coupling hole”) on the opposite side of the cylinder to build a longitudinally extending block assembly, additional cavities on the cylindrical block circumference arranged orthogonally, Fig. 5e. Yim does not teach that the various blocks are diameter multiples of two of each other. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Yin blocks to have such an, as best understood, dimensional structural relationship to enhance learning development. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633